Citation Nr: 0113189	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than June 16, 1999, 
for assignment of an evaluation of 100 percent for 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1999 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 



FINDINGS OF FACT

1. On June 16, 1999, the veteran filed a claim for an 
increased evaluation for service connected disabilities, 
including psychiatric disability.

2. During VA psychiatric hospitalization from August 11, 
1998, to August 17, 1998, it was factually ascertainable 
that an increase in psychiatric disability had occurred.



CONCLUSION OF LAW

An effective date of August 11, 1998, for assignment of an 
evaluation of 100 percent for schizoaffective disorder is 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA; VA is not 
required to provide assistance t a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the instant case, the Board 
finds that VA has complied with the new statute.  The veteran 
has not identified any additional evidence to be obtained and 
considered by VA.  The Board concludes that VA has made 
reasonable efforts to substantiate the veteran's claim, and 
the Board will proceed to decide the merits of the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000).  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

In the veteran's case, the record shows that he filed VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, on June 16, 1999.  At that time, 
his service connected disabilities included schizophrenia, 
evaluated as 50 percent disabling.  After the RO received a 
report of a VA psychiatric examination in October 1999, a 
rating decision in November 1999 characterized the veteran's 
service connected psychiatric disability as schizoaffective 
disorder and assigned a schedular evaluation of 100 percent, 
under Diagnostic Code 9211, effective June 16, 1999, the date 
of claim.  

The question arises whether it was factually ascertainable 
that an increase in psychiatric warranting a schedular 
evaluation of 100 percent had occurred within the year prior 
to June 16, 1999.  In that connection, the Board notes that, 
during the year prior to June 16, 1999, the medical evidence 
concerning the veteran's psychiatric status included a report 
of VA hospitalization from August 11, 1998, to August 17, 
1998.

38 C.F.R. § 4.130, Diagnostic Code 9211, pertaining to 
schizoaffective disorder, and a general formula for rating 
mental disorders, provide that a 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
requires total occupational and social impairment, due to 
such symptoms as:  Gross impairment and thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The hospital summary for the veteran's admission to a VA 
Medical Center in August 1998 shows that he was seen at a VA 
mental health clinic in late July 1998, at which time he 
complained of increased irritability and requested a change 
of medications.  At admission on August 11, 1998, the veteran 
indicated that his wife had said that he was irritating her, 
and he wanted to be locked up so that he would be able to 
quit smoking; he had choked his wife a couple of times.  On 
mental status examination, the veteran was oriented in all 
spheres, alert, and cooperative; his speech was normal in 
rate and volume, with little spontaneity; thought processes 
were logical and goal-directed; intelligence appeared below 
average; he denied having suicidal or homicidal ideation; 
insight and judgment were impaired.  The veteran was assigned 
to an open ward, where he continued to smoke.  During 
hospitalization, he stated that he and his wife were always 
fighting, but he denied ever physically injuring her; he 
denied current depression or anxiety; he denied any trouble 
sleeping or eating; he denied continued agitation or 
irritability.  After one week of inpatient care, the 
treatment team determined that the veteran was 
psychiatrically stable and he was discharged, to be followed 
in the mental health clinic.  The discharge diagnoses were 
schizoaffective disorder and history of alcohol dependence. 

In the Board's view, the report of VA psychiatric 
hospitalization in August 1998 
shows clear entitlement to at least a schedular evaluation of 
70 percent. The report shows that the veteran was suffering 
from occupational and social impairment, with deficiencies 
family relations, judgment, and mood, due to such symptoms as 
impaired impulse control, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  Although he was not exhibiting the symptoms 
enumerated in the criteria for an evaluation of 100 percent, 
his recent mental health history and a documented history of 
unemployment for many years strongly suggested that his 
service connected psychiatric disability was productive of 
total occupational impairment at the time of his admission to 
the VA Medical Center on August 11, 1998.  In October 1999, 
an examining VA psychiatrist found that, due to psychiatric 
disability, the veteran could not realistically expected to 
maintain employment.  Review of the report of VA 
hospitalization in August 1998 and the report of the VA 
examination in October 1999 show little, if any, change in 
the veteran's condition in the intervening 14 months.  The 
Board concludes that it was factually ascertainable on August 
11, 1998, that the veteran was unemployable by reason of 
service connected psychiatric disability, and entitlement to 
an effective date of August 11, 1998, for an evaluation of 
100 percent for schizoaffective disorder is established.  
38 C.F.R. § 3.400(o)(2).   

The Board notes in passing that the representative's 
arguments in March 2001 in support of the veteran's claim 
were most helpful in deciding this case.


ORDER

An effective date of August 11, 1998, for assignment of an 
evaluation of 100 percent for schizoaffective disorder is 
granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

